Title: From George Washington to George Measam, 25 November 1778
From: Washington, George
To: Measam, George


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 25th Novemr 1778
  
I have seen yours of the 16th to Mr Tilghman inclosing a return of the Cloathing sent forward to this place and delivered at Harford—The shoes and Blankets for Poors Brigade will be sent to them at Danbury and those for Pattersons & Learneds to Fishkills at which places they are to be quartered—I do not know what quantity of Cloathing or of what kind remains at Springfeild, but I think you had better bring it on to Fishkill where it will be in a very convenient situation to supply the troops in that neighbourhood, those in Jersey, and those to the Northward. Shirts are exceedingly wanted for a great part of the Jersey, Maryland, Virginia and Carolina troops who have not yet drawn, be pleased therefore to send a parcel forward to Middle Brook in Jersey as quickly as possible, as they will quarter near that place. Six hundred Blankets have lately arrived from France at Boston and are ordered to Springfeild, let them come forward with all expedition. There are also upwards of 2000 suits of Uniform which came with the Blankets—If you will make me a Return of what you have at Springfeild, I shall then be able to direct with certainty whether the whole shall be brought to Fishkills, but you may without waiting further orders send on all the French Cloathing, Shirts, & Blankets. Pray press Messs Otis and Andrews to forward shirts to Fishkill, as they are now more wanted than any other Article.
  
  
  
  Let your next be directed for me at Middle Brook at Jersey. I am &.
